Citation Nr: 1545853	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  10-02 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for the period from May 10, 2007, to December 18, 2007, and greater than 40 percent for the period beginning January 1, 2009, for the Veteran's residuals of a fractured L3 vertebrae.

2.  Entitlement to an initial compensable disability rating for left leg radiculopathy of the sciatic nerve prior to June 11, 2015, and to an initial rating greater than 40 percent beginning on that date.   

3.  Entitlement to an initial compensable disability rating for left leg radiculopathy of the femoral nerve prior to June 11, 2015, and to an initial rating greater than 30 percent beginning on that date.   

4.  Entitlement to a compensable disability rating for right leg radiculopathy of the sciatic nerve prior to June 11, 2015, and to an initial rating greater than 20 percent beginning on that date.   

5.  Entitlement to a compensable disability rating for right leg radiculopathy of the femoral nerve prior to June 11, 2015, and to an initial rating greater than 20 percent beginning on that date.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In a September 2014 decision, the Board denied the appeal as to the issue of higher ratings for the residuals of a fractured L3 vertebrae.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2015, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the September 2014 decision, and remanded that matter to the Board for action consistent with the terms of the JMR.  

The first issue listed above is on appeal of the June 2008 rating decision, which continued the initial 20 percent rating.  Temporary total ratings were assigned in an August 2009 rating decision.  In a November 2009 rating decision, the agency of original jurisdiction (AOJ) increased the rating to 40 percent, effective January 21, 2009.  

In the Introduction of the September 2014 decision, the Board referred to the AOJ the issue of entitlement to a separate rating for associated objective neurologic abnormalities, to include bilateral neuropathy of the lower extremities.  In a June 2015 rating decision, the AOJ granted four such ratings, two for radiculopathy of the left lower extremity affecting the left sciatic and femoral nerves and two for radiculopathy of the right lower extremity affecting the right sciatic and femoral nerves.   In a July 2015 document, titled Notice of Disagreement, the Veteran disagreed with the effective date assigned for the ratings.  

The rating criteria for rating disabilities of the spine include a note that objective neurologic abnormalities should be evaluated under appropriate diagnostic codes.  When the Veteran filed his claim for an increase, prior to the June 2008 rating decision on appeal, he was seeking the greatest benefit available.  This necessarily includes ratings for all manifestations of his spine disability.  Thus, although perhaps a slightly different approach than the Board took in September 2014, the Board finds that he has perfected his appeal as to any rating assigned for any manifestation of his spine disability, this includes the lack of any compensable ratings for his neurological abnormalities, the situation when the AOJ issued the appealed June 2008 rating decision, and the extent of any rating assigned for such neurological abnormalities.  

This means that although the Veteran filed a "notice of disagreement" with the effective dates assigned for the ratings granted in the June 2015 decision, he need not have done so and he does not have the additional burden of perfecting his appeal to the Board.  The appeal is already before the Board.  The Board has before it the amount of the ratings, whether for orthopedic manifestations or neurological manifestations, for his spine disability including whether staged ratings are appropriate.  Staged ratings means different ratings for different periods of time based on the facts found, which, by definition, includes the propriety of effective dates assigned by the AOJ for any of the ratings.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

This has developed into a multifaceted case.  In the JMR, the Parties agreed that there were deficiencies in this case as to VA's response to the Veteran's reports of flare-ups of his back disability.  One of the Parties' concerns was the potential inadequacy of the medical examinations with regard to what Mitchell v. Shinseki explains as to what the examiner must provide in cases where the claimant reports that he or she has suffered flare-ups of symptoms of an orthopedic disability.  That explanation, and its context, was as follows:  

Moreover, the October 2006 medical opinion is inadequate for disability rating evaluation because the examiner did not discuss whether any functional loss was attributable to pain during flare-ups, despite noting the appellant's assertions that her knee "does flare up approximately two to three times per month," and that "[t]he flare-ups last approximately one day" and cause her "difficulty getting around."  When discussing the appellant's functional loss during flare-ups, the Board should request the examiner to provide the detail required by DeLuca or explain why this information could not feasibly be provided.

Because the examiner failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacks sufficient detail necessary for a disability rating, and it should have been returned for the required detail to be provided, or the Board should have explained why such action was not necessary.

Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  

In August 2015, the Board received a statement in which the Veteran asserted that two VA examinations, one from July 2007 and one from October 2009, noted his reports of flare-ups but failed to specifically comment on whether the flare-ups cause any additional functional loss in terms of degrees of motion lost.  He stated that, instead, the examiner simply gave banal generalities that cannot be utilized by a rater.  

The Veteran asserted that a remand is required for a retrospective examination concerning his flare ups.  

There were two examination reports of particular interest when the Board issued the decision in September 2014.  While the Board's decision was on appeal to the Court, the AOJ provided another examination of the Veteran's spine that resulted in the June 2015 grant of disability ratings for radiculopathy.  

In the July 2007 examination report, the examiner answered "Yes" to a preprinted question as to whether there are flare-ups of spinal conditions.  The examiner provided additional responses to preprinted questions including that the flare-ups were severe, occurred weekly, lasted for hours, may occur with no provocation other than walking but were always exacerbated by increased activity, and are alleviated by rest and medication.  The examiner noted that the Veteran's impression of extent of additional limitation of motion or other functional impairments during flare-ups was sharp radiating pain that stops him in his tracks and he has to wait a minute or two before resuming activity.  

Similarly, in the October 2009 examination report, the examiner indicated that the Veteran had reported severe, weekly flare-ups of his spinal condition that last hours, precipitating factors were described as the Veteran having increased pain when he lays down, walks, is in the same position for a prolonged period, or anything that causes impact on his spine.  Alleviating factors were medications and position changes.  The Veteran's impression of additional limitation of motion or other functional impairments during flare-ups were that during a flare-up the Veteran will have a 40 percent decrease in overall function due to pain.  

The most recent examination report, from June 2015, records the Veteran's report that he suffers from flare-ups of his spine disability.  The Veteran described these as occurring once per month, lasting a maximum of 3 to 4 days, with pain of 7 to 9 on an increasing scale of 1 to 10.  He reported that getting to the bathroom during the flare-ups is laborious at best, that a firm mattress helps, and that he avoids everything during a flare-up.  The examiner indicated that the examination was not being conducted during a flare-up and that the examination is neither medically inconsistent nor consistent with the Veteran's statements describing functional loss during the flare-up.  

In response to a preprinted question as to whether pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups, the examiner provide a "Yes" answer and stated that the factor that cause this functional loss is pain.  The examiner stated that he was able to describe this in terms of range of motion and provided ranges of 0 to 0 degrees for all motions.  It is unclear what this means.

To address the findings in the JMR, the Board agrees with the Veteran to the extent that a retrospective opinion is needed in this case.  Additionally, the examiner must provide more detail and clarity as to the functional limitations, including as expressed in degrees of loss range of motion, present during flare-ups.. Finally, an opinion is needed as to when the Veteran first had objective neurologic manifestations of his spine disability and the symptoms of such manifestations.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA examination of his residuals of a fractured L3 vertebrae disability to include neurological abnormalities.  The examiner must be provided with access to the Veteran's claims file.  The examiner must provide a medical opinion with regard to the following:  

(a)  The examiner must discuss the Veteran's functional loss and range of motion loss during flare-ups of his residuals of a fractured L3 vertebrae as of the time of the June 2007 examination, the time of the October 2010 examination, the time of the June 2015 examination, and as of the time of the examination that the examiner conducts.   The examiner must conduct an interview with the Veteran as to each period of time and what functional loss the Veteran recalls from each period of time.  The examiner must provide range of motion of the thoracolumbar spine lost, if any, during each period of time during flare-ups.  If the examiner cannot do so then he or she must provide a detailed explanation as to why not.  

(b)  The examiner must provide an opinion as to when the Veteran first had objective neurologic abnormalities of the femoral and/or sciatic nerves of each lower extremity and must describe the functional loss due to such.  Again, the examiner must conduct an interview with the Veteran has to his recollection of the history of his neurological manifestations.  If the functional loss has changed during the course of the claim and appeal, the examiner must discuss how it has changed.  

2.  Then readjudicate the claim on appeal, including both the orthopedic and neurologic aspects of the claim.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




